       Case 1:20-cv-00783-MV-KRS Document 16 Filed 10/27/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JONATHAN WILKINSON,

              Plaintiff,

v.                                                                 No. 1:20-cv-783 MV/KRS

JUSTIN MAESE, et al.,

       Defendants.


     ORDER GRANTING MOTION TO EXTEND TIME TO COMPLETE SERVICE

       THIS MATTER is before the Court on Plaintiff’s Motion for Extension of Time to

Complete Service on Defendants Keith Tate and Environmental Services, Doc. 13. Having

considered the Motion and record of the case, the Court finds good cause for granting the

Motion. Accordingly, Plaintiff is granted an extension of time to December 31, 2020 in which

to complete service on Defendants Keith Tate and Environmental Services.

       IT IS SO ORDERED.


                                                           __________________________________
                                                           KEVIN R. SWEAZEA
                                                           UNITED STAGES MAGISTRATE JUDGE
